Case 1:20-cr-00113-SPW Document 22 Filed 03/08/21 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION

UNITED STATES OF AMERICA,
CR 20-113-BLG-SPW

Plaintiff,
vs. ORDER

MICAH GARRETT WALTENBAUGH,

 

Defendant.

 

Defendant has filed a Motion to Appear in Person for Sentencing Hearing
(Doc. 21). Commencing April 1, 2021, this Court will be holding all court
proceedings in-person. Therefore,

IT IS HEREBY ORDERED that the Defendant’s Motion (Doc. 21) is
DENIED as moot.

The Clerk of Court is directed to notify the parties of the making of this
Order.

th
DATED this 5 day of March, 2021.

Loven Lo Lette _
SUSAN P. WATTERS
United States District Judge
